NO. 297ll

IN THE SUPREME COURT OF THE STATE OF HAWA§I

334
l“~?}

  

§

§

, ,“ ‘ at

Yr~§ §§

IN THE MATTER OF THE TAX APPEAL OF :H§; *_
ROBERTA JO MAHLER and ARNOLD N. MAHLER§§ ; PG
Petitioners/Plaintiffs-Appellants, * ¢_ §§

m

._..;3 @ x

vs. c »

3 sr

COUNTY OF HAWAlT, REAL PROPERTY TAX DIVISlON,
Respondent/Defendant-Appellee.

CERTlORARI TO THE INTERMEDIATE COURT OF APPEALS
(TAX APPEAL CASE NO. 07-OlO5)

GRDER DISMISSING APPLICATION.FOR WRIT OF CERTIORARI AND
DENYING REQUESTS FOR RECONSIDERATION AND “MOTION FOR ORDER TO
PERMIT PETITIONERS' TO SUBMIT FOUR INDIVIDUAL SEPARATE
APPLICATIONS FOR WRIT OF CERTIORARI”

(By: Duffy, J., for the courtH

Petitioners/plaintiffs~appellants Roberta Jo Mahler and
Arnold N. Mahler filed a second application for a writ of

certiorari on April l9, 20lO. Petitioner Arnold N. Mahler

submitted five letters dated April l6, 20lO, arguing, in sum,

that the application should be accepted. Petitioner Arnold N.

Mahler also filed a “Motion for Order to Permit Petitioners' to

Subhit Four Individual Separate Applications for writ of

Certiorari” on April 26, 20lO. Petitioners’ first application

for writ of certiorari was rejected on April l4, 20lO, and the

matter may not be considered further. See Rule 40.l of the

Hawafi Rules of Appellate Procedure. Therefore,

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

JJ.

GB'H.A,

IT IS HEREBY ORDERED that the April l9, 20lO,

application for a writ of certiorari is hereby dismissed, and the

Vfive April l6, 20lO, requests (letters) for reconsideration and

April 26, 20lO, motion are denied.
DATED: Honolulu, HawaiUq May l2, 20lO,

FOR THE COURT:

%Q,§£.buMMlQv

Associate Justice